                          UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK


 ANGEL HERNANDEZ
                                                       CASE NO: l 8-CV-09035-JPO-GWG
       PLAINTIFF,

 V.
                                                        DECLARATION OF JOE WEST
 THE OFFICE OF THE COMMISSIONER
 OF BASEBALL AND MAJOR LEAGUE
 BASEBALL, BLUE, INC.,

        DEFENDANTS.


       I, JOE WEST, hereby depose and state:
                                                                                              as
       1.     -I am currently a}Jajo r-LeagueBaseba ll umpire . -I enterea the-NaiiomirLeague

an umpire in 1976, and joined the National League staff full time in 1978.

       2.      At this time, only one umpire in the history of baseball has worked more games

than me in the Major Leagues.

       3.      I was also President of the World Umpire 's Association (now known as the Major
                                                                              for Major League
League Umpires Association), the union that is the collective bargaining unit

umpires, from _2009 until 2019.
                                                                                               I
       4.      As a result of how long I have been around the game, and the positions in which
                                                                              and many other
have served, I have personal knowledge of the career paths of Angel Hernandez

Major League Baseball umpires.
                                                                                              In
        5.     I worked on the same umpiring crew for several seasons with Angel Hernandez.
                                                                                  dez, and Larry
1999, our crew consisted of Randy Marsh as the crew chief, myself, Angel Hernan

Vanover. I also worked on a crew with Angel Hernandez in 2011.
                                                                                     EXHIBIT
                                                                                                   exhibitsticker.com




                                                                                          2
       6.      In 2011 , I requested that Angel Hernandez be on my crew due to Angel' s excellent

on-field and off-field performance as an umpire.

       7.      Based on my observations of the on-field and off-field performances of Angel

Hernandez during his time with me on my crew, at the very least by the time the 2011 season

began Angel was qualified to be a permanent crew chief.

       8.      I have followed his career closely, and I know of nothing that has taken place since

2011 that would render Angel Hernandez unqualified to be a crew chief.

       9.      The qualifications to be an interim crew chief are the same as the qualifications to

be a permanent crew chief, and the job responsibilities are the same whether the umpire is serving

as an interim crew chief or a so-called permanent (as distinct from an "interim") crew chief

        10.    In the period from 2011 forward, Angel Hernandez has been named an interim crew

chief by MLB on several occasions, but never promoted to permanent crew chief

        11 .   During that time, several non-minority umpires with less experience than Angel

Hernandez have been promoted to permanent crew chief.

        12.    During the period 2011 through 2018, several other minority umpires who also

served as interim crew chiefs were also passed over for promotion to permanent crew chief in favor

of white non-minority umpires with less experience .

        13.    In July 2019, after this lawsuit was filed, there was an on the field call made during

a game between the Boston Red Sox and the Tampa Bay Rays in which Angel Hernandez was

 serving as interim crew chief, and MLB took the unusual step of initiating an investigation about

 it. As part of that investigation, MLB scheduled a telephone conference call in which Angel

 Hernandez was asked to participate and in which I also participated. That investigation and the

 phone call that MLB arranged to discuss the incident were particularly unusual because MLB had




                                                   2
swiftly overruled a protest made by one of the teams and had already upheld the rule decision that

Angel Hernandez had made on the field.

        14.    I have seen many an umpire make a mistake, be it a rule mistake or a blatantly bad

call, without MLB conducting any formal investigation. Tim McClelland, an excellent white non-

minority umpire who is now retired, delayed a game 13 minutes due to a lineup card fiasco that

could have been spotted before the game started. There was no investigation by MLB.

        15.    As recently as the 2019 World Series, Sam Holbrook made an interference call that

was argued strenuously by the Washington Nationals manager. That game was delayed for over

10 minutes, with Sam Holbrook going to the headsets to speak to officials in MLB ' s replay center

on a judgmen t call that was protested. Joe Torre was in attendance at that game, and after the

game he communicated in substance that it was fine for umpires to double and triple check

themselves, but that (in his opinion) the delay should not have lasted that long. Yet to the best of

my knowledge there was no resulting investigation of Sam Holbrook, a white non-minority umpire

(not to imply that there should have been, in spite of the delay to make sure the umpires got the

right result occurring on a far bigger stage).

        16.     Nevertheless, even though MLB had already determined that the umpire crew

 headed by Angel Hernandez as interim crew chief during the July 2019 Red Sox/Rays game got

 the rule call right on the field, MLB proceeded with its investigation and I dialed into the telephone

 conference call that MLB had arranged.

         17.    I was on that telephone conference call along with the union' s executive board, as

 well as Steven Gonzalez and Dan Halem, both of whom were lawyers working for MLB. Several

 others were also on the call, including Joe Torre and Angel Hernandez.




                                                   3
        18.       To the best ofmy recollection, no one on the telephone call was saying that Angel

Hernandez and his crew had gotten the call wrong.

        19.       Nor was anyone on the call asserting that Angel Hernandez and his crew had

violated the written instructions to umpires, which in 2019 included the following: "It is better to

consult the rules and hold up the game ten minutes to decide a knotty problem than have a game

thrown out on protest and replayed."

        20.       In fact, during that telephone conference call, Angel Hernandez was praised by

Joe Torre for making the correct call, for also gathering his crew together to discuss a rule

interpretation, and for taking the time to do so.

        21.       Early in the telephone conference call, Angel Hernandez was asked questions

about that July 2019 game by MLB officials and their lawyers, and then another umpire who had

been on the field for that game joined the telephone conference call.

        22.       I do not recall MLB ever asking Angel Hernandez - or me - to hang up or get off

the call.

        23.       That telephone conference call was the first time and only time I have ever seen an

umpire investigated when he was told by MLB that he had made the correct call on the field and

that he had acted appropriately.

        24.       Sometime after the telephone conference call, I learned that Angel Hernandez had

been removed as interim crew chief

            25.   In my experience, even crew chiefs who had actually made clear errors in key

situations were not subjected to an investigation or adverse action like what MLB did to Angel

Hernandez - but none of those permanent crew chiefs for at least the last 20 years up through the

 2019 season have been minorities.




                                                    4
       26.      I am also very familiar with MLB' s response to an incident with Angel Hernandez

in Cleveland in May of 2013 involving whether a ball hit by an Oakland Athletics player had

cleared the fence.

       27.      Major League Baseball had first instituted replay on a widespread basis in 2013,

and it was far different and more primitive than it is today.

       28.      At that time, the crew chief or interim crew chief when reviewing replay was

required to view the replay on specific monitors installed in each ball park. While the crew chief

or interim crew chief could communicate with the replay officials in New York, those replay

officials were strictly prohibited by MLB from telling the umpires what they saw or what the call

should be. It is my understanding that in 2013 the screens that the replay officials used in New

York were in High Definition. During that same time period, my fellow umpires and I who were

assigned to work particular games had been instructed to use the small non-high definition replay

monitors that MLB had installed at all the ballparks . Therefore , back in 2013, it was very difficult

and sometimes impossible to determine during replay reviews what had actually happened on the

field using the deficient video that MLB made available to us for use in the replay process.

        29.     At that time, the ballpark in Cleveland had an outfield wall that had spectator bar

barriers and an incline on top of the barrier fence.

        30.      In Cleveland (and in other MLB ballparks around the United States), the umpires'

 locker room included a wide screen television with HD. Yet MLB prohibited us from reviewing

 plays on that HD wide screen, and instead insisted that we were to view replays on the small

 monitor screen that MLB provided.

         31 .    All umpires were instructed in 2013 that they could not reverse the call unless they

 saw clear and convincing evidence that the call made on the field was mistaken.




                                                   5
        32.     Thus, if Angel Hernandez and John Tumpane could not see by clear and convincing

evidence that the call on the field was wrong using the small replay monitor provided by MLB,

then the rules and instructions provided by MLB itself required them to uphold the call made on

the field.

        33 .    Nevertheless, on May 9, 2013, Joe Torre ofMLB took the unusual step of issuing

a public statement about the use of instant replay the prior night and inaccurately asserting that the

"improper call" was "at the sole of discretion" of Angel Hernandez as crew chief:

        "By rule, the decision to reverse a call by use of instant replay is at the sole discretion of
        the crew chief. In the opinion of Angel Hernandez, who was last night's crew chief, there
        was not clear and convincing evidence to overturn the decision on the field. It was a
        judgment call, and as such, it stands as final.

         "Home and away broadcast feeds are available for all uses of instant replay, and they
         were available to the crew last night. Given what we saw, we recognize that an improper
         call was made. Perfection is an impossible standard in any endeavor, but our goal is
         always to get the calls right. Earlier this morning, we began the process of speaking with
         the crew to thoroughly review all the circumstances surroundin g last night's decision~"

         344    Between 2011 and 2013>there were 68 full-time M.aj_or League umpire positions

available, but that does not mean (a) that all of those positions were occupied each day of each

season or (b) that there were only 68 individual human beings who were Major League umpires

during that period. During that period, the actual number of full-time umpires actually serving

fluctuated, with some umpires on the roster of Major League umpires actually working less than

 50 games and some working no games at all. Also, if you count all of the umpires on the full-time

 roster at the beginning of the regular season, plus those who became full-time umpires during the

 season, the total you get would be more than 68 in some of those years. Any assumption that there

 were 68 full-time Major League umpires during the period 2011 through 2013 is not accurate.

         35.     Between 2014 and the present, there have been 76 full-time Major League umpire

 positions available, but that does not mean (a) that all of those positions were occupied each day



                                                   6
of each season or (b) that there have been only 76 individual human beings who have been Major

League wnpires during that period. During that period, including during the period 2014 through

2017, the actual nwnber of full-time umpires actually serving has continued to fluctuate, with some

umpires on the roster of Major League wnpires actually working less than 50 games and some

working no games at all. Also, if you count all of the umpires on the full-time roster at the

beginning of the regular season during the period 2014 through 2017, plus those who became full-

time wnpires during the season, the total you get would be more than 76 in some of those years.

Any assumption that there were 76 full-time Major League umpires during the period 2014 through

2017 is not accurate, and any asswnption that there were 76 full-time Major League umpires during

the period 2014 through the present is not accurate.

       36.     As a practical matter, during the period 2011 through 2017 the day-to-day

interactions of individual umpires with the MLB Umpiring Department other than in the form of

routine written communications were very limited.

        37.    I am not aware of any external factors, other than the voluntary conduct of MLB

itself and its personnel, that explain why MLB failed to assign Angel Hernandez to the World

Series during the period 2011 through 2017. To the best of my knowledge, there was never any

contractual limitation in any version of the Basic Agreement or any other limitation imposed by

the umpires' union that prevented MLB from assigning Angel Hernandez to the World Series, in

the Basic Agreement or otherwise.

        38.    The umpires for the World Series are selected from among the umpires who worked

in the Division Series in that same year. I am not aware of any external factors that explain why

MLB selected Angel Hernandez to umpire in the Division Series in 2011, 2012, 2015, and 2017,

but failed to assign Angel Hernandez to the World Series in any of those years. To the best ofmy




                                                 7
knowledge, there was never any contractual limitation in any version of the Basic Agreement or

any other limitation imposed by the umpires' union that prevented MLB from assigning Angel

Hernandez to the World Series, in the Basic Agreement or otherwise.

       39.     Nothing in any version of the Basic Agreement that was in effect during any portion

of the period 2011 through 2017 placed any limits on MLB ' s obligation to comply with federal,

state and local laws and ordinances prohibiting discrimination on the basis of race, ethnicity or

national origin.

       40.     I advocated to MLB that crew chiefs be selected from among qualified applicants

on the basis of seniority. It is more than possible to do that, and from the union's standpoint is

was actually preferable that MLB do so. When MLB has done otherwise, that has caused friction

among the other umpires. Any assumption or assertion that MLB was required to limit the

importance of seniority in selecting crew chiefs at any point during the period 2011 through 2017

is not accurate.

        41 .       Based on statements made to me by Joe Torre, MLB sometimes selects umpires for

the W odd Series not solely based on MLB ' s determinations about who displayed the highest levels

of performance that season and throughout their careers.

        42.        It is not a recognized practice in Major League Baseball that an umpire should or

must issue a warning to a manager before ejecting a manager from the game.

        43.        Based on my direct personal observations of their conduct and demeanor, both

Angel Hernandez and Kerwin Danley have displayed an innate ability to manage situations, and

 when either of them becomes involved in an argument the managers and players have usually had

 their say and then backed off.




                                                    8
-------


           44.      All applications for promotion to crew chief do not result from the spontaneous

    initiative of the applicant. On at least one occasion, I was asked by an MLB official to urge a

    specific umpire to apply for the crew chief position - and that individual was a white non-minority

    umpire.

           45.      MLB has a long-standing practice by which it generally "has the backs" of its

    umpires. But MLB does not take up for all umpires in a nondiscriminatory manner, and I have

    observed that MLB has not defended the conduct of Angel Hernandez in the same way and to the

    same extent that MLB has defended the conduct of white non-minority umpires.

           46.      With limited or no support from MLB for his handling of controversial situations,

    Angel Hernandez has been metaphorically crucified in the media.

           47.      I am not aware of any external factors, other than the process MLB itself chose to

    implement, that explain why MLB failed to promote any minority to the position of permanent

    crew chief during the period 2000 through 2017. To the best of my knowledge, there was never

    any contractual limitation in any version of the Basic Agreement or any other limitation imposed

    by the umpires' union that prevented MLB from promoting Angel Hernandez or other qualified

    minority umpires to the position of permanent crew chief, in the Basic Agreement or otherwise or

    any other limitations imposed by the umpires' union that prevent MLB from assigning Angel

    Hernandez to the World Series in the Basic Agreement or otherwise.

              48.   Several MLB umpires died or otherwise left the game in the period between 2011

    and 2017, including Bill Hohn (who announced his retirement in April 2012), Derryl Cousins (who

    retired before the 2013 season), Ed Rapuano (who retired before the 2013 season), Tim Tschida

    (who also retired before the 2013 season), Brian Runge (who retired from MLB during the 2013

     season), Wally Bell (who died during the 2013 postseason), Gary Darling (who announced his




                                                      9
                                                  d (who retired before the 2015 season), Paul
retirement during the 2014 season), Tim McClellan
                                                       d before the start of the 2016 season), Bob
Schrieber (who retired in 2015), Tim Welke (who retire
                                                        John Hirschbeck (who retired after the 2016
Davidson (who retired at the end of the 2016 season),
                                                        2017 season), and Dale Scott (who retired
season), Jim Joyce (who retired before the start of the

in 2017).
                                                                is true and correct.
        I declare under penalty of perjury that the foregoing


        Executed this   /Is,~ day of July, 2020 at Clermont, Florida.

                                                        Joe   <;l-4.,d----'
                                                              w
